Citation Nr: 1011650	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  03-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for dementia.

3.  Entitlement to service connection for an aneurysm.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for constipation, 
claimed as a stomach injury.

6.  Entitlement to service connection for a stomach injury, 
other than constipation.

7.  Entitlement to service connection for arteriosclerotic 
heart disease.

8.  Entitlement to service connection for scars on the face.

9.  Entitlement to service connection for a dental condition.  

10.  Entitlement to service connection for sinusitis. 

11.  Entitlement to service connection for migraine.

12.  Entitlement to service connection for chronic fatigue 
syndrome.

13.  Entitlement to service connection for anemia.

14.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a throat disorder, variously described as 
tonsillitis and laryngitis.

15.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for folliculitis.

16.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for chronic otitis media.

17.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right hand/wrist disorder.

18.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for blindness of one eye.

19.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

20.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, claimed as dysthymic 
disorder.

21.  Entitlement to service connection for hearing loss.

22.  Entitlement to service connection for hypertension.

23.  Entitlement to service connection for a penis deformity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  The Board 
previously remanded this case in December 2004.

The December 2004 remand also addressed the reopened claims 
for service connection for prostate and left kidney 
disorders, but both claims were granted in a July 2007 rating 
decision.

The claims for service connection for bilateral hearing loss, 
hypertension, and a penis deformity, as well as the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claimed diabetes mellitus has not been 
shown to be etiologically related to service or manifest 
within one year following separation from service.  

2.  The Veteran's claimed dementia has not been shown to be 
etiologically related to service.

3.  The Veteran's claimed aneurysm has not been shown to be 
etiologically related to service or manifest within one year 
following separation from service.

4.  The Veteran's claimed hemorrhoids have not been shown to 
be etiologically related to service.

5.  The Veteran's claimed constipation has not been shown to 
be etiologically related to service.

6.  The Veteran's claimed stomach injury (other than 
constipation) has not been shown to be etiologically related 
to service.

7.  The Veteran's claimed arteriosclerotic heart disease has 
not been shown to be etiologically related to service or 
manifest within one year following separation from service.

8.  The Veteran's claimed scars on the face have not been 
shown to be etiologically related to service.

9.  The Veteran's claimed dental condition has not been shown 
to be etiologically related to service.

10.  The Veteran's claimed sinusitis has not been shown to be 
etiologically related to service.

11.  The Veteran's claimed migraine has not been shown to be 
etiologically related to service or manifest within one year 
thereafter.

12.  The Veteran's claimed chronic fatigue syndrome has not 
been shown to be etiologically related to service.

13.  The Veteran's claimed anemia has not been shown to be 
etiologically related to service or manifest within one year 
following separation from service.

14.  The Veteran's claims for service connection for a 
claimed throat disorder, variously described as tonsillitis 
and laryngitis; folliculitis; chronic otitis media; and a 
right hand/wrist disorder were previously denied in a 
February 1981 Board decision.

15.  Evidence received since the February 1981 Board decision 
is new to the record but does not bear directly and 
substantially on the question of whether the Veteran has a 
current throat disorder that is etiologically related to 
service.

16.  Evidence received since the February 1981 Board decision 
is new to the record but does not bear directly and 
substantially on the question of whether the Veteran has 
current folliculitis that is etiologically related to 
service.

17.  Evidence received since the February 1981 Board decision 
is new to the record but does not bear directly and 
substantially on the question of whether the Veteran has 
current otitis media that is etiologically related to 
service.

18.  Evidence received since the February 1981 Board decision 
is new to the record but does not bear directly and 
substantially on the question of whether the Veteran has a 
current right hand/wrist disorder that is etiologically 
related to service.

19.  The Veteran's claims for service connection for 
blindness of one eye and a low back disorder were previously 
denied in a February 2000 Board decision.

20.  Evidence received since the February 2000 Board decision 
is new to the record but does not bear directly and 
substantially on the question of whether the Veteran has a 
current blindness of one eye that is etiologically related to 
service.

21.  Evidence received since the February 2000 Board decision 
is new to the record but does not bear directly and 
substantially on the question of whether the Veteran has a 
current low back disorder that is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Dementia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  An aneurysm was not incurred in or aggravated by service, 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  Constipation, claimed as a stomach injury, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

6.  A stomach injury, other than constipation, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

7.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

8.  Scars on the face were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

9.  A dental condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

10.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

11.  Migraine was not incurred in or aggravated by service, 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

12.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

13.  Anemia was not incurred in or aggravated by service, nor 
may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

14.  New and material evidence has not been received to 
reopen a previously denied claim of entitlement to service 
connection for a throat disorder, variously described as 
tonsillitis and laryngitis.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); 38 C.F.R. § 3.156 (2000).

15.  New and material evidence has not been received to 
reopen a previously denied claim of entitlement to service 
connection for folliculitis.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); 38 C.F.R. § 3.156 (2000).

16.  New and material evidence has not been received to 
reopen a previously denied claim of entitlement to service 
connection for chronic otitis media.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009); 38 C.F.R. § 3.156 (2000).

17.  New and material evidence has not been received to 
reopen a previously denied claim of entitlement to service 
connection for a right hand/wrist disorder.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); 38 C.F.R. § 3.156 (2000).

18.  New and material evidence has not been received to 
reopen a previously denied claim of entitlement to service 
connection for blindness of one eye.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009); 38 C.F.R. § 3.156 (2000).

19.  New and material evidence has not been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March, July, and 
October of 2002; and January 2006.  In a March 2006 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case has since been readjudicated, most recently in a 
February 2009 Supplemental Statement of the Case.  This 
course of action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The United States Court of Appeals for Veterans Claims 
(Court) has also held, in the context of a claim to reopen on 
the basis of new and material evidence, that VA must look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Here, the letters from 
2002 indicated both that certain claims had previously been 
denied in Board decisions from February 1981 and February 
2000, as described in greater detail below, and that evidence 
would be needed to substantiate a link between these 
disorders and service.  The Board finds such action to be 
fully adequate in view of Kent.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  In this regard, efforts to obtain 
Social Security Administration (SSA) records in 2006 were 
unsuccessful, as SSA notified VA in January 2006 that such 
records were unavailable.  The Veteran has also been afforded 
multiple VA examinations addressing the etiology of certain 
claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As described in greater detail below, 
examinations have not been conducted in the instances where 
VA has determined that such examinations are not 
"necessary" under 38 U.S.C.A. § 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including  type II diabetes 
mellitus, organic neurological disorders, peptic ulcers, 
cardiovascular disease, and anemia, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

With regard to all of the Veteran's claimed disabilities 
addressed in this section, there is no suggestion of 
complaints or treatment for corresponding symptomatology in 
the service treatment records, including the February 1956 
separation examination report.  Subsequent to service, a June 
1965 VA examination report is entirely negative for 
subjective complaints regarding the claimed disabilities.  
Similarly, VA examination reports from January 1967 and May 
1969 contain summaries of the Veteran's complaints and 
extensive information about all of the Veteran's bodily 
systems.  However, in both of these reports, both the 
Veteran's complaints and the examination results are negative 
for any indication of any of these claimed disabilities, 
except for a scar of the chin (as noted below).  Rather, the 
bodily systems addressed upon examination were repeatedly 
noted to be within normal limits.

Subsequently, there is evidence of record of medical 
treatment for most, but not all, of the Veteran's claimed 
disabilities.  For each disability, however, there is no 
competent medical opinion or other evidence of record linking 
such disability to service.  

Specifically, the Veteran's type II diabetes mellitus was 
first noted in two private doctors' statements from January 
1990.  In one statement, Dr. J. Diaz Garcia noted that the 
Veteran had been treated since 1985 because of type II 
diabetes mellitus.  During a September 1999 VA examination, 
the Veteran reported a history of non-insulin dependent 
diabetes mellitus since 1956; the examiner confirmed this 
diagnosis but did not further comment on the etiology of the 
disease.  In this regard, the Board notes that a "bare 
transcription of a lay history," as here, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

With regard to dementia, the Veteran underwent a VA 
psychiatric examination, conducted by an examiner who 
reviewed his claims file, in November 2006.  This examiner 
rendered a diagnosis of cognitive deficits causing late 
effects in cerebrovascular disease, with depressive features.  
The examiner found that the current cognitive deficits had 
been present since 1999 and were due to age-related 
atherosclerosis.  The examiner further concluded that the 
diagnosed cognitive deficits causing late effects in 
cerebrovascular disease were not related to service and were 
not aggravated by the Veteran's service-connected kidney 
disorder.  Indeed, there was no evidence that the Veteran's 
condition was secondary to any medical condition.  

As to the claimed aneurysm, a September 1999 VA neurological 
examination report indicates that the Veteran sustained a 
cerebrovascular accident in July 1999 with residual left 
hemiparesis.  The examination report also indicates that the 
Veteran previously had a right peripheral facial palsy in 
June 1999.  A July 2004 VA neurological examination report 
contains a diagnosis of a history of cerebrovascular disease 
with clinical signs of a left hemiparesis.  An April 2006 
private brain CT scan report indicates decreased brain 
parenchyma.  

In terms of the claimed gastrointestinal disabilities of 
hemorrhoids, constipation, and any other stomach injury, the 
Veteran's constipation was first noted in a private treatment 
record from May 1998.  A December 2002 private medical record 
indicates melena due to diverticulitis.  The Veteran denied 
hemorrhoids in a September 2004 VA treatment record.  A 
December 2005 private barium swallow report confirms a hiatal 
hernia with gastroesophageal reflux.

As to arteriosclerotic heart disease, during his July 1999 VA 
examination, the Veteran reported having a tortuous aorta 
found in 1979.  The examination report indicates that an EKG 
revealed normal sinus rhythm and a possible anteroseptal 
infarct, age undetermined.  A March 2000 private medical 
record indicates that the Veteran was hospitalized with an 
acute myocardial infarction.  He was subsequently 
hospitalized at a VA facility for a myocardial infarction and 
decompensated congestive heart failure in September and 
October of 2004.
 
As to scars of the face, the Board notes that a June 1965 VA 
examination revealed no skin diseases and no other 
deformities of the head, face, or neck, and the report 
reflects no subjective complaints from the Veteran about any 
scars.  A scar on the chin was first noted in a January 1967 
VA examination report.

As to the claimed dental condition, during his July 1999 VA 
examination, the Veteran reported suffering a traumatic wound 
in the left side of the jaw in 1954.  The examination report 
does not indicate any corresponding disability from that 
time.  The Veteran also complained of left maxillary pain for 
two weeks when treated at a VA facility in February 2001.  In 
June 2002, the Veteran was seen at a VA facility for swelling 
of the face and tooth discomfort on the left side.  The Board 
would point out with regard to this claim that the Veteran 
has not specified that he is seeking service connection for a 
dental injury for the purpose of obtaining VA outpatient 
dental treatment under 38 C.F.R. § 17.161.  Rather, the 
Veteran's statements reflect that he is instead seeking 
direct service connection under 38 C.F.R. § 3.303.

As to sinusitis, the Board notes that a February 1999 VA 
treatment record indicates that the Veteran had a history of 
allergic rhinitis.  He reported treatment for sinusitis with 
his primary care physician in a September 2004 VA treatment 
record.  

With regard to migraine, the Veteran reported headaches 
during a June 1965 VA psychiatric examination.  He was also 
seen at a VA facility for headaches "for two weeks" in 
April 1979 and was assessed with intractable headaches.  
However, he denied headaches in a September 2004 VA treatment 
record.  He has not otherwise been treated for migraine.

The post-service medical records are negative for chronic 
fatigue syndrome and anemia.  Notably, the Veteran denied 
anemia in a September 2004 VA treatment record.  

In reviewing the Veteran's many lay statements, it appears 
that he has taken the view that most or all of the 
disabilities noted above have existed since service.  In this 
regard, the Board observes that the Veteran is competent to 
provide continuity-of-symptomatology evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  

The threshold question for the Board, however, is whether the 
Veteran's contentions, to the extent they constitute 
continuity-of-symptomatology evidence, are credible.  With 
regard to the above claims, the Board does not find that the 
Veteran's contentions are credible.  In addition to the fact 
that the Veteran was not treated for any related symptoms 
during service, he had ample opportunity to report such 
symptoms during his 1965 VA examination - the report of which 
reflects that he was requested to provide both a narrative 
history and present complaints - but did not do so.  He 
similarly did not report any claimed disabilities, except for 
a scar of the chin, in the reports of his 1967 and 1969 VA 
examinations.  Rather, the bodily systems corresponding to 
the claimed disabilities were consistently noted to be within 
normal limits.  With regard to all of these claims, the 
Veteran did not report current symptoms until many years 
after service.  

In short, the claims file is devoid of competent and credible 
evidence of continuity of symptomatology of the Veteran's 
claimed disabilities during service.  The Board would further 
point out that the Veteran has otherwise not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, any lay 
opinion to that effect does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
The same holds true for the various acquaintances and 
relatives who have submitted lay statements in support of the 
Veteran's claims.

As indicated above, other than with regard to dementia, the 
Veteran's claimed disabilities have been largely unaddressed 
upon VA examination.  In the absence of any medical nexus or 
credible lay continuity-of-symptomatology evidence, however, 
there is no reasonable likelihood that VA examinations would 
result in findings favorable to the Veteran for the purpose 
of these claims.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); 38 U.S.C.A. § 5103A(c)(4).  Such examinations are 
accordingly not "necessary" under 38 U.S.C.A. § 5103A(d), 
and no further action needs to be taken in this regard.

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for type II diabetes 
mellitus, dementia, an aneurysm, hemorrhoids, constipation, 
any other stomach injury, arteriosclerotic heart disease, 
scars on the face, a dental condition, sinusitis, migraine, 
chronic fatigue syndrome, and anemia, and these claims must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  New and material evidence claims

A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the Veteran's current application was 
received by the RO prior to that date, this revision does not 
apply in the present case.  66 Fed. Reg. 45620-45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).

Preliminarily, the Board notes that, while several of the 
claims on appeal were adjudicated by VA on multiple prior 
occasions, all claims were most recently adjudicated in Board 
decisions issued in either February 1981 or February 2000.  
Both of these decisions are "final" by definition under 
38 U.S.C.A. § 7104(a), and the question for the Board is 
whether "new and material" evidence has been submitted 
since these decisions. 

The Veteran's claim for service connection for a throat 
disorder, characterized as tonsillitis, was most recently 
denied in the February 1981 Board decision.  At that time, 
there was evidence of tonsillitis in a June 1965 VA 
examination report.  As to evidence received since the 
February 1981 Board decision, the Veteran's claimed throat 
disability was addressed in a November 2006 VA upper 
respiratory examination.  The examiner found evidence of 
atrophic tonsils but noted that these were "completely 
normal" for the Veteran's age.

Similarly, the Veteran's claim for service connection for 
folliculitis was most recently denied in the February 1981 
Board decision.  At that time, there was evidence of 
treatment of folliculitis in service, but not thereafter.  
Subsequently received VA treatment records reflect treatment 
for onychomycosis and tinea pedis beginning in October 2002.  
The Veteran underwent a VA skin examination in December 2006, 
with an examiner who reviewed the claims file, but the 
examiner found no current skin lesions on examination.  

The Veteran's claim for service connection for otitis media 
was also most recently denied in a February 1981 Board 
decision.  At that time, there was evidence of treatment of 
otitis media in service, but not thereafter.  As to 
subsequently received evidence, a September 1999 VA aid and 
attendance examination report contains a diagnosis of chronic 
external otitis.  A February 2001 VA treatment record 
indicates that the Veteran had a right ear ache for two 
weeks, and the examiner noted cerumen impactation that was 
partially removed due to discomfort and pain.  A December 
2002 private treatment record contains a notation of a rash 
in the right external ear.  In a May 2007 addendum, the 
doctor who conducted the May 2007 VA ear disease examination 
report stated that there was no "etiology for otitis since 
[V]eteran does not have otitis.  Both ears are free of 
infection, both are normal."

Additionally, the Veteran's claim for service connection for 
a right hand disorder was most recently denied in a February 
1981 Board decision.  At that time, there was no evidence of 
treatment for any disability of the right hand or wrist.  As 
to subsequent evidence, the Veteran underwent a VA orthopedic 
examination in March 2007, which revealed bilateral carpal 
tunnel syndrome.  The examiner, who reviewed the claims file, 
stated that this was most likely a consequence of type II 
diabetes mellitus and was less likely than not related to 
military service because there was no evidence of this 
condition "in the claim folder or service medical records."  

In the noted February 2000 Board decision, the Veteran's 
claim for service connection for a left eye disorder was 
denied on the basis that no new and material evidence had 
been submitted in support of his claim; specifically, there 
was no evidence of aggravation of a chronic lesion of the 
left eye (noted at entry into service) or of incurrence of a 
left eye disorder.  Recent VA treatment records indicate 
treatment for diabetic retinopathy since September 2001 and a 
senile cataract beginning in February 2002.  A June 2004 VA 
eye examination report also indicates diabetic macular edema 
in the left eye, status post focal laser treatment.  A 
December 2006 VA eye examination, conducted by an examiner 
who reviewed the claims file, contains diagnoses of 
refractive error of the right eye, severe visual impairment 
of the left eye, bilateral senile cataracts, mild 
nonproliferative diabetic retinopathy, and possible ischemic 
maculopathy of the left eye secondary to chronic diabetes 
macular edema.  The examiner noted that the loss of vision of 
the left eye was caused by or a result of type II diabetes 
mellitus, but the chalazion surgery of the left eye and the 
senile cataracts were not.  A further examination report from 
May 2007, from the same examiner, contains the opinion that 
the diagnoses could not be related to the Veteran's military 
service or to a treatment received during service.  

Finally, the Veteran's claim for service connection for a low 
back disorder was previously denied in the February 2000 
Board decision on the basis that no new and material evidence 
had been submitted in support of his claim; specifically, 
there was no evidence of incurrence or aggravation of a 
current low back disorder in service.  As to recent 
treatment, a July 2006 private imaging report contains an 
impression of discogenic disease of L4-L5 and L5-S1.  In the 
report of a November 2006 VA spine examination, conducted by 
a doctor who reviewed the claims file, the examiner diagnosed 
lumbosacral strain/myositis and degenerative joint disease 
but opined that this disability was less likely than not 
related to service because the claims folder and service 
medical records showed no evidence of any lumbosacral 
conditions by then.  

In summary, much of the medical evidence received since the 
aforementioned Board decisions is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of those decisions.  Nonetheless, the evidence 
which is actually "new" does not suggest, for any of the 
claimed disabilities, a causal link between a current 
disability, if present, and any incident of service.  Indeed, 
the Veteran's recent VA examination reports all indicate 
either that the Veteran has current disabilities that are not 
at least as likely as not related to service or has no 
current disability at all.  This evidence is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

The only evidence received in support of the Veteran's claims 
since the corresponding prior denials is lay evidence, namely 
the lay statements of the Veteran and other individuals.  
With regard to all of these claims, however, the Veteran's 
lay contentions were extensively documented in the record, in 
both hearing testimony and lay statements, prior to the 
issuance of the noted Board decisions denying the claims 
previously.  Moreover, neither the Veteran nor the other 
individuals providing statements in support of the claims 
have been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  See Espiritu v. Derwinski, 
supra.  As a result, this evidence is neither "new" nor 
"material."  

Additionally, the Veteran has sent in duplicative copies of 
several service treatment records addressing in-service 
treatment, as well as certain post-service medical records 
previously included in the claims file.  These copies are 
entirely duplicative of evidence as of record at the time of 
the aforementioned Board decisions and are not "new," as 
defined in 38 C.F.R. § 3.156.

Finally, the Board will not further address the question of 
whether diabetes mellitus played a causal role with regard to 
the right/hand wrist disorder and the eye disorder because 
service connection has been denied for that disability.  See 
38 C.F.R. § 3.310 (secondary service connection claims).

Overall, VA has not received new and material evidence to 
reopen the claims for service connection for a throat 
disorder, variously described as tonsillitis and laryngitis; 
folliculitis; chronic otitis media; a right hand/wrist 
disorder; blindness of one eye; and a low back disorder.  
Consequently, this appeal must be denied as to those claims.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for dementia is denied.

Entitlement to service connection for an aneurysm is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for constipation, claimed 
as a stomach injury, is denied.

Entitlement to service connection for a stomach injury, other 
than constipation, is denied.

Entitlement to service connection for arteriosclerotic heart 
disease, is denied.

Entitlement to service connection for scars on the face is 
denied.

Entitlement to service connection for a dental condition is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for migraine is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for anemia is denied.

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for a throat disorder, variously described as tonsillitis and 
laryngitis; the appeal is denied as to this issue.  

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for folliculitis; the appeal is denied as to this issue.  

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for chronic otitis media; the appeal is denied as to this 
issue.  

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for a right hand/wrist disorder; the appeal is denied as to 
this issue.  

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for blindness in one eye; the appeal is denied as to this 
issue.  

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for a low back disorder; the appeal is denied as to this 
issue.  


REMAND

As to the issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
psychiatric disorder, the Veteran has not, to date, been 
provided with adequate 38 C.F.R. § 3.159 notice.  
Specifically, he has not been furnished with notice that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous September 2002 Board denial, as required by 
Kent.  Rather, the cited notice letters referred only to the 
February 1981 and February 2000 Board decisions, as described 
above.  This procedural defect will need to be corrected on 
remand.  38 C.F.R. § 3.159. 

With regard to the claim for service connection for bilateral 
hearing loss, the Board notes that the VA examination reports 
of record are less than conclusive as to the etiology of this 
disability.  The claims file reflects evidence of a bilateral 
hearing loss disability pursuant to 38 C.F.R. § 3.385 since 
July 1965.  A November 2006 VA examination report confirms a 
bilateral hearing loss disability; the examiner opined that 
the Veteran's claimed hearing loss was not caused by or a 
result of exposure to loud noises during active duty but 
provided no rationale for this opinion.  The examiner, after 
a follow-up request, noted in a May 2007 addendum that he 
could not give an opinion as to the Veteran's hearing loss 
etiology because a positive "Stinger test" was indicative 
that the Veteran "exaggerated during audiological test."  
The absence of an opinion, supported by a complete rationale, 
is inadequate in view of the Board's December 2004 remand 
request for such an opinion.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

The Board also finds that further action is needed with 
regard to the hypertension claim.  The Veteran's service 
entrance examination report, from December 1953, indicates 
blood pressure of 130/90.  His separation examination, from 
February 1956 revealed blood pressure of 124/90.  A VA 
hospital report covering the period from March to April of 
1964 indicates blood pressure of 160/100.  Multiple 
subsequent treatment records reflect treatment for arterial 
hypertension.  Given these facts, it is essential that the 
Veteran be examined to ascertain whether current hypertension 
is etiologically related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold for 
determining whether there is an indication that the 
disability in question may be associated with a veteran's 
service or with another service-connected disability is low).

Finally, in regard to the penis deformity claim, a July 2004 
VA genitourinary examination report contains a diagnosis of 
erectile dysfunction secondary to diabetes and hypertension.  
Given that the hypertension claim is being remanded, the 
penis deformity claim must be remanded as well because the 
two claims are "inextricably intertwined" in view of this 
medical opinion.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).  

Accordingly, the case is REMANDED for the following action:

1.   A notice letter should be issued to 
the Veteran in accordance with Kent v. 
Nicholson.  The Veteran should be 
informed of the basis for the prior 
September 2002 denial of service 
connection for a psychiatric disorder and 
of the new evidence needed to reopen the 
claim, in terms of 38 C.F.R. § 3.156(a) 
(2000).  This letter should also, more 
generally, specify the type of 
information and evidence that is 
necessary to substantiate the underlying 
claim for service connection.  

Additionally, in this letter, the Veteran 
should be furnished with the provisions 
of 38 C.F.R. § 3.310, in regard to the 
penis deformity claim.

2.  The Veteran should then be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss disability.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold and 
Maryland CNC speech recognition testing.  
Based on a review of the claims file, the 
Veteran's own subjective history, and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed bilateral 
hearing loss disability is etiologically 
related to the Veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  The Veteran should also be afforded a 
VA medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
hypertension and penis deformity.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed 
hypertension is etiologically related to 
the Veteran's period of active service.  
An opinion should also be given as to 
whether it is at least as likely as not 
that hypertension caused or permanently 
worsened any disability of the penis, 
including erectile dysfunction.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the claims for service 
connection for bilateral hearing loss, 
hypertension, and a penis deformity, as 
well as the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a psychiatric disorder, must be 
readjudicated.  With regard to the penis 
deformity claim, consideration under 
38 C.F.R. § 3.310 is needed.  If the 
determination of any of these claims 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


